Title: To Thomas Jefferson from Joseph Brumley, 21 January 1806
From: Brumley, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Jany. 21st. 1806
                        
                        Yesterday I was duly [noti]fied, that you was pleased to Appoint me a Justice of the peace, you will please to
                            accept of my gratefull acknowlagement for the honor conferred on me by the Appointment & I am exceeding sorry to
                            inform you that it is alltogether out of my power under present circumstances to Accept of that office.
                        I am Sir most respectfully your Hue Sert.
                        
                            Jos. Brumley
                            
                        
                    